BRYAN SCHRODER
United States Attorney

ANDREA T. STEWARD
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Aunnie.Steward@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   )     No.
                                              )
                          Plaintiff,          )     COUNT 1:
                                              )     THEFT FROM A PROGRAM
          vs.                                 )     RECEIVING FEDERAL FUNDS
                                              )      Vio. 18 U.S.C. ' 666(a)(1)(A)
  DONNA VUKICH,                               )
                                              )     COUNT 2:
                          Defendant.          )     FILING A FALSE TAX RETURN
                                              )       Vio. 26 U.S.C. ' 7206(1)
                                              )
                                              )
                                              )


                                       I N FORMATION

       The United States Attorney charges that:

                                GENERAL ALLEGATIONS

       At all times material to this Information:




      Case 3:18-cr-00151-TMB-DMS Document 1 Filed 12/10/18 Page 1 of 3
       1.     Naknek Electric Association (“NEA”) is an electric distribution cooperative

located in Naknek, Alaksa that serves more than 600 members in Bristol Bay.

       2.     NEA received benefits in excess of $10,000 from Federal contracts for the

one-year period charged below.

       3.     The defendant, Donna Vukich, was the General Manager for NEA from

January 2011, through December 2015. As such, Vukich was an agent of NEA.

       4.     From 2011, to December 2015, Vukich knowingly converted without

authority approximately $510,181 in funds from NEA for her personal use including,

among other things, to pay for personal travel for herself and for friends and family, her

daughter’s college tuition, cash advances, and entertainment. Additionally, Vukich

willfully failed to include this additional income when she filed her tax returns for these

tax years.

                                        COUNT 1:
             THEFT FROM A PROGRAM RECEIVING FEDERAL FUNDS

        5.    Paragraphs 1-4 are re-alleged here.

        6.    In the calendar year 2015, in the District of Alaska and elsewhere, the

defendant, Donna Vukich, as part of an ongoing course of conduct and while an agent of

NEA, did knowingly and without authority convert to her personal use money and funds

in excess of $5,000 that was in the custody and control of NEA, during which time NEA

received in excess of $10,000 from Federal contracts.

       All of which is in violation of Title 18, United States Code, Section 666(a)(1)(A).



                                        Page 2 of 3

       Case 3:18-cr-00151-TMB-DMS Document 1 Filed 12/10/18 Page 2 of 3
                                        COUNTS 2:
                            FILING A FALSE TAX RETURN

        7.     Paragraphs 1-4 are re-alleged here.

        8.     For the calendar year 2015, in the District of Alaska and elsewhere, the

defendant Donna Vukich, a resident of Naknek, Alaska, did willfully make and subscribe

a joint personal federal income tax return, which was verified by a written declaration

that it was made under penalties of perjury and which Vukich did not believe to be true

and correct as to every material matter. Vukich filed her joint personal federal income

tax return with the Internal Revenue Service Center knowing that the return was not true

and correct as to every material matter in that it failed to report the additional income

from the funds that she converted from NEA in the amount of $139,830 for the tax year

2015.

        All of which is in violation of Title 26, United States Code, Section 7206(1).


      RESPECTFULLY submitted this 7th day of December, 2018, at Anchorage,
Alaska.


                                                  BRYAN SCHRODER
                                                  United States Attorney


                                                  s/Andrea T. Steward
                                                  ANDREA T. STEWARD
                                                  Assistant United States Attorney
                                                  United States of America




                                         Page 3 of 3

        Case 3:18-cr-00151-TMB-DMS Document 1 Filed 12/10/18 Page 3 of 3
